IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20374
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JORGE COLLAZO, also known as Carlos E. Soto,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-377-3
                      --------------------
                         April 10, 2002

Before JOLLY, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jorge Collazo asserts that the district court erred in

upwardly adjusting his sentence for obstruction of justice

pursuant to U.S.S.G. § 3C1.1.   Collazo contends that his

misrepresentations regarding his identity were not willful, but

resulted from confusion, mistake, or faulty memory.

     The presentence report (“PSR”) found that Collazo obstructed

justice by willfully providing materially false information

regarding his true identity to the magistrate judge during the

detention hearing.   Since Collazo did not present at the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20374
                                 -2-

sentencing hearing any rebuttal evidence in support of his

objection, the district court was free to adopt the PSR’s finding

without further inquiry.    See United States v. Vital, 68 F.3d

114, 120 (5th Cir. 1995).    Accordingly, the district court did

not err, clearly or otherwise, in finding that Collazo obstructed

justice.   See U.S.S.G. § 3C1.1, comment. (nn.2, 4(f)); United

States v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1994).    The

judgment of the district court is AFFIRMED.